Citation Nr: 1140455	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for the period prior to March 27, 2007, and to a disability rating in excess of 10 percent for the period beginning March 27, 2007, for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from December 1993 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that the Veteran was afforded a VA examination of his thoracolumbar spine in September 2006.  At that time, the Veteran denied experiencing any radiating pain, stiffness, or weakness as a result of his low back disability.  Additionally, upon physical examination there was found no decreased range of motion or tenderness of the thoracolumbar spine.

The Veteran has since received periodic treatment for his low back disability at the VA Medical Center.  A review of the VA Medical Center treatment notes shows that in December 2007, the Veteran was seen for low back pain.  At that time, the Veteran exhibited decreased range of motion and there was tenderness noted on flexion and extension.  Additionally, the examiner noted that the Veteran had an abnormal gait.  In January 2009, the Veteran was again seen for a painful flare-up of his low back disability.  At that time, the Veteran reported that he experienced radiating pain into his right leg. 

The Board finds that the symptoms reported in the VA Medical Center treatment notes tend to indicate that the Veteran's DDD of the lumbar spine has increased in severity since his last VA examination.  Therefore, the Veteran should be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from his DDD of the lumbar spine.

Additionally, current treatment notes should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA examination to determine the current level of all impairment resulting from his service-connected DDD of the lumbar spine, to specifically include identifying any neurological impairment.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent clinical findings should be set forth in a written report, to specifically include the following:    

(A) The examiner should provide data as to the range of motion for the thoracolumbar spine, specifically identifying any excursion of motion accompanied by pain. 

(B) The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.

(C) The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups). 

(D) In addition, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.

(E) The examiner should also indicate whether there are neurological problems and/or neurologic abnormalities shown to be related to the thoracolumbar spinal pathology and if so, identify the nerves involved and severity of involvement. 

The complete rationale for all opinions expressed must be provided.  

3. The RO or the AMC should confirm that all examination reports and medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


